      Case 2:20-cv-00465-MHT-CSC Document 34 Filed 07/29/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ERIC SHAWN CRAFTON,                     )
                                        )
       Plaintiff,                       )
                                        )       CIVIL ACTION NO.
       v.                               )         2:20cv465-MHT
                                        )              (WO)
LT. THOMPKINS, et al.,                  )
                                        )
       Defendants.                      )

                                   OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this lawsuit complaining that he was

pepper-sprayed,          beaten,    and     discriminated    against      by

the defendant correctional officers.                  This lawsuit is

now    before     the    court     on   the   recommendation      of      the

United States Magistrate Judge that plaintiff’s case be

dismissed       for     failure    to   prosecute.       There    are      no

objections to the recommendation.                After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.
Case 2:20-cv-00465-MHT-CSC Document 34 Filed 07/29/21 Page 2 of 2




An appropriate judgment will be entered.

DONE, this the 29th day of July, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
